 Case 2:21-cv-10967-PDB-EAS ECF No. 1, PageID.1 Filed 04/28/21 Page 1 of 29




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 Stacey Haire,
              Plaintiff,                            Hon.

 vs.                                                Magistrate

 Farm & Fleet of Rice Lake, Inc.,                   Case No.
 d/b/a Blain’s Farm & Fleet of
 Jackson, a Wisconsin corporation,

              Defendants.


 GASIOREK MORGAN
 By: Sam Morgan (P36694)
 Attorneys for Plaintiff
 30500 Northwestern Hwy, Suite 425
 Farmington Hills, Michigan 48334
 (T) (248) 865-0001
 (F) (248) 865-0002
 smorgan@work-lawyers.com


            COMPLAINT AND DEMAND FOR TRIAL BY JURY

       PLAINTIFF, Stacey Haire, by and through her attorneys, GASIOREK

MORGAN, and for her Complaint against Defendants, states as follows:

       1.   This cause of action asserts claims of sexual harassment and

retaliation in violation of Title VII of the Civil Rights Act of 1964, as Amended,

42 USC 2000e, et seq, (hereinafter “Title VII”), and the Michigan Elliott Larsen

Civil Rights Act (hereinafter referred to as the “ELCRA”); and, violation of the
 Case 2:21-cv-10967-PDB-EAS ECF No. 1, PageID.2 Filed 04/28/21 Page 2 of 29




confidentiality requirements guaranteed by Americans with Disabilities Act

(“ADA”), 42 USC § 12101, et. seq., the Michigan Persons with Disabilities

Civil Rights Act (“PWDCRA”), MCL § 37.1101 et seq.

      2.    Plaintiff is a resident of the City of Jackson, County of Jackson,

State of Michigan.

      3.    Defendant is a Wisconsin corporation duly authorized to do

business in the State of Michigan, and operating a retail store in the City of

Jackson, County of Jackson, State of Michigan.

      4.    At all relevant times Defendant has and continues to employ 20

or more employees.

                        JURISDICTION AND VENUE

      5.    This Court has subject matter jurisdiction over Plaintiff's Title VII

and ADA claims pursuant to 28 USC §§ 1331 and 1343.

      6.    This Court has supplemental jurisdiction over Plaintiff's ELCRA

and PWDCRA claims under 28 USC § 1367, and Plaintiff’s federal law claims

substantially predominate over Plaintiff’s state law claims.

      7.    This Court has personal jurisdiction over Defendant because it

conducts regular and systematic business activities in the State of Michigan.

      8.    Venue is proper in this judicial district pursuant to 28 USC §

1391(b).


                                       2
 Case 2:21-cv-10967-PDB-EAS ECF No. 1, PageID.3 Filed 04/28/21 Page 3 of 29




     9.    Plaintiff timely filed a charge of sexual harassment, disability

discrimination and retaliation against Defendant with the Equal Employment

Opportunity Commission on June 24, 2019, within 300-days of her last day

of work on April 4, 2019. (Exhibit A, attached hereto)

     10.   Plaintiff has timely filed this action within 90-days of receiving a

Notice of the Right to Sue from the Equal Employment Opportunity

Commission dated January 28, 2021. (Exhibit B, attached hereto).

                        GENERAL ALLEGATIONS

     11.   Plaintiff commenced employment with Defendant on or about

September 19, 2018.

     12.   Plaintiff was initially employed by Defendant in the position of

Sales Associate assigned to its Candy Department.

     13.   As a Sales Associate, Plaintiff was primarily responsible for

stocking shelves, setting prices, providing customer service, maintaining

merchandise displays, cleaning retail areas, product inventory, and moving

excess items and empty pallets to the warehouse, and breaking down

cartons.

     14.   The Candy Department, and the employees in that department,

including Plaintiff, were under the supervision of one of Defendant’s four (4)

Assistant Store Managers (“ASM”).


                                      3
 Case 2:21-cv-10967-PDB-EAS ECF No. 1, PageID.4 Filed 04/28/21 Page 4 of 29




      15.   At the outset of Plaintiff’s employment with Defendant, the ASM

that oversaw the Candy Department was an individual with the initials “AL.”

      16.   Defendant delegated to AL the authority to direct Sales

Associates like Plaintiff in their employment, to evaluate their performance,

initiate and impose disciplinary action, and otherwise substantially affect the

terms and conditions of their employment.

      17.   The Sales Associates in the Candy Department were also

directed in their day-to-day work activities by Department Head, and during

Plaintiff’s tenure of employment with Defendant, the Department Head was

an individual with the initials “KG.”

      18.   KG reported directly to AL.

      19.   KG is an extremely nosey, self-centered and manipulative

individual who regularly bullies his co-workers, instigates workplace gossip

about co-workers, makes inappropriate and offensive statements, and offers

unsolicited opinions about various matters unrelated to the job or

Defendant’s business, usually on a personal level relative to one of his

coworkers, and frequently critical, judgmental and insensitive.

      20.   KG also seems to believe that his status as a Department Head

entitles him to exercise supervisory authority over Sales Associates like

Plaintiff, and he acts on that belief by assigning daily tasks in a manner that


                                        4
 Case 2:21-cv-10967-PDB-EAS ECF No. 1, PageID.5 Filed 04/28/21 Page 5 of 29




enables him to bully and/or punish a Sales Associate at his will, and avoid

his own work responsibilities.

      21.   In early November 2018, KG started making sexually

inappropriate comments to Plaintiff, and also started inappropriately

personal and familiar with her.

      22.   For example, there was an occasion when Plaintiff got her hair

cut, KG commented upon the fact that Plaintiff did something with her hair,

and Plaintiff acknowledged that she got a “trim,” KG said that he “would not

mind getting some trim, too.” KG made the statement clearly intending to

inject sexual inuendo into the conversation, as if he thought he was being

clever.

      23.   Plaintiff’s negative reaction to his comment seemed to motivate

KG to become more aggressive with his improper comments and behavior

when interacting with Plaintiff, including contriving opportunities to invade

Plaintiff’s personal space and touch her body.

      24.   For example, KG demonstrated that he was particularly

interested in Plaintiff’s buttocks – frequently positioning himself to be

standing behind Plaintiff when she was working, and staring at her buttocks.

He also repeatedly came up from behind her, under the guise that he was




                                     5
 Case 2:21-cv-10967-PDB-EAS ECF No. 1, PageID.6 Filed 04/28/21 Page 6 of 29




concerned her walkie-talkie looked like it may fall from her belt holster, as an

excuse to touch Plaintiff in her waist and buttocks area.

      25.   KG also exceed personal space boundaries when approaching

Plaintiff to talk with her, conveying an apparent attempt to become more

personally, and physically, familiar with her.

      26.   During Plaintiff’s 60-day evaluation with AL, in mid-to-late-

November, Plaintiff reported to AL that she was uncomfortable with the

creepy manner in which KG was interacting with her, specifically referencing

the “trim” comment, the staring at her from behind, and the walkie-talking

move to touch her buttocks.

      27.   AL’s reaction to Plaintiff’s report was to say that he was sorry for

KG’s behavior and he would look into it.

      28.   In the days and weeks that followed her 60-day evaluation and

report to AL, Plaintiff did not observe or experience any difference in the way

that KG interacted with her – if anything, he started to tease and bully her.

      29.   For example, when she was in the Defendant’s warehouse, and

climbing a ladder to stock or remove inventory from a shelf, KG started a

routine where he would stand at the bottom of the ladder and shake it, saying

things like “you better be careful up there little girl,” or “are you scared up

there, girly?”


                                       6
 Case 2:21-cv-10967-PDB-EAS ECF No. 1, PageID.7 Filed 04/28/21 Page 7 of 29




      30.   KG also continued staring at her from behind and invading her

personal space and finding ways to touch her.

      31.   By early to mid-December, management was reorganized, AL

became acting Store Manager, and an individual with the initials JW became

ASM responsible to supervisor KG and Plaintiff in the Candy department.

      32.   Plaintiff complained about KG’s behavior to JW multiple times,

with no remedial action resulting from the reports.

      33.   In early January 2019, Plaintiff reported her concerns about KG’s

behavior to another ASM with the initials SW.

      34.   Plaintiff thought that because SW was a woman, she would be

more in-tune with Plaintiff’s objections to KG’s behavior.

      35.   Unfortunately, the only thing SW seemed to be concerned with

were Plaintiff’s complaint about workload inequities and KG evading work by

assigning it all to her, while defending Defendant’s decision to reduce

Plaintiff’s scheduled work hours.

      36.   No remedial action resulted from Plaintiff’s first report to SW.

      37.   KG had developed a friendship with JW by January 2019, and

actually appeared to be confident that he could do and get away with

anything he wanted while under JW’s supervision.




                                       7
 Case 2:21-cv-10967-PDB-EAS ECF No. 1, PageID.8 Filed 04/28/21 Page 8 of 29




      38.   In January 2019, KG started making comments about one of their

co-workers and his sexual orientation, telling Plaintiff that he and his girlfriend

had a bet on whether or not the co-worker was gay. KG remarked multiple

times that several people thought the coworker was gay, and that his

girlfriend was “a beard.”

      39.   The subject coworker was a friend of Plaintiff’s, she found the

comments offensive, and she objected to KG spreading gossip about his and

his girlfriend’s speculation about the coworker’s sexual orientation.

      40.   KG also initiated conversation with Plaintiff about having

purchased undergarments for his girlfriend from Victoria’s Secret, and at one

point commenting about how the undergarments would fit Plaintiff.

      41.   Plaintiff told KG that she did not appreciate him talking about the

undergarments, and that she thought his interest in the subject was more for

his own pleasure. KG laughed as Plaintiff’s response.

      42.   Plaintiff then had a second meeting with SW, in late January

2019, where she reported her objection to the manner in which KG spoke to

and interacted with her.

      43.   Plaintiff reported to SW details about how KG was spreading

gossip and passing judgment on her coworker’s sexual orientation, his

commentary about the undergarments that he had purchased for his


                                        8
 Case 2:21-cv-10967-PDB-EAS ECF No. 1, PageID.9 Filed 04/28/21 Page 9 of 29




girlfriend, the incidents of KG staring at her buttocks, the incidents of KG

touching her inappropriately, the fact that she reported much of that to AL at

her 60-day evaluation and no remedial action had been taken.

      44.   SW told Plaintiff that she would look into it, but nothing was done

about KG’s behavior.

      45.   KG’s    inappropriate   comments      continued,    expanding     to

discussing the subject of the ongoing debate about whether transgender

people should be allowed to use the bathroom of the gender they identified

with, and mocking the manner in which some transgender people allegedly

choose to use the pronoun “they,” instead of “he” or “she.”

      46.   KG made clear that he had a strong opinion about transgender

issues, similar to his insistence on repeatedly discussing his belief that their

coworker was gay and attempting to hide the fact that he was gay.

      47.   Plaintiff was offended by KG’s commentary on these subjects

because they had nothing to do with the job or Defendant’s business

interests, and it just added further offensive context to his already creepy

presence and influence in Plaintiff’s work environment.

      48.   Plaintiff complained to SW about KG’s comments and behavior

a third time, in March 2019, and again SW listened, acted like she was

sympathetic, but KG’s comments and behavior continued.


                                       9
Case 2:21-cv-10967-PDB-EAS ECF No. 1, PageID.10 Filed 04/28/21 Page 10 of 29




     49.   By this time, Plaintiff observed that KG was aware that she had

complained about his behavior, and had developed animus toward her.

     50.   KG acted upon that apparent animus by bombarding her with

assignments to perform various tasks during the work day, leaving multiple

notes for her, which in the aggregate was far more work than she could

possibly complete in the time that she was scheduled to work.

     51.   Having struck out in her efforts to secure remedial action from

SW, Plaintiff contacted Defendant’s corporate human resources department

and related all of the issues that she had reported to AL, JW and SW.

     52.   The human resources employee, a male whose name may have

been “John” reacted similar to SW, i.e., saying that he was concerned and

sympathetic, and would look into it, but no remedial action was taken by

Defendant regarding KG.

     53.   Plaintiff went as far as threatening to quit when she discussed

her complaints with SW, and later with John, but they repeatedly asked her

not to, and to give the company a chance to rectify the situation.

     54.   Plaintiff asked to be transferred to a different department, a

request SW and PW said would be granted, as soon as they could create an

opening in the Seasonal Department, but the transfer never happened.




                                      10
Case 2:21-cv-10967-PDB-EAS ECF No. 1, PageID.11 Filed 04/28/21 Page 11 of 29




      55.    Plaintiff developed a feeling of being trapped and falling into a

deep, dark hole.

      56.    Coworkers referred to Plaintiff as being KG’s “bitch.”

      57.    KG’s conduct made Plaintiff dread going into work.

      58.    Plaintiff had no other employment opportunities close to home

that she was qualified for and would provide the flexible work hours and

schedule that suited her family responsibilities.

      59.    Plaintiff   increasingly   became    anxious,   despondent     and

depressed.

      60.    On or about April 3, 2019, as Plaintiff was preparing to go to work,

Plaintiff experienced a serious mental health episode that required her

immediate hospitalization.

      61.    Plaintiff has a history of suffering from post-traumatic stress

disorder (“PTSD”), and the workplace stress that she was experiencing over

the previous several months triggered the mental health episode.

      62.    Plaintiff’s husband called her absence into Defendant, to explain

why she would be unable to make it to work that day.

      63.    After Plaintiff was discharged from the hospital, on or about April

6, 2019, Plaintiff met with SW and AL to explain that she would not be able




                                        11
Case 2:21-cv-10967-PDB-EAS ECF No. 1, PageID.12 Filed 04/28/21 Page 12 of 29




to return to work at least two weeks, pending approval to do so by her

doctors.

      64.   The letterhead on the doctor’s note that Plaintiff gave SW and AL

to certify her inability to return to work indicated that it was a “psychiatric”

facility, which seemed to catch SW’s attention as she seemed particularly

nosey about Plaintiff’s illness.

      65.   AL simply asked Plaintiff if she was okay, to which Plaintiff

answered by stating, only, that she needed a “mental break.”

      66.    AL and SW wished Plaintiff well in recovering, and asked her to

keep them posted.

      67.   Two-weeks later, Plaintiff’s doctor provided her with a medical

certification extending her medical leave, and Plaintiff took the note into

Defendant’s store and met with SW and JW.

      68.   With the door closed for privacy, SW asked Plaintiff to explain

“what the hell is going on?”       SW seemed particularly interested in the

psychiatric component of Plaintiff’s inability to return to work.

      69.   Feeling obligated to disclose her specific condition, Plaintiff

explained the specifics of why she was hospitalized, the nature of the mental

health episode that she suffered, some of her mental health history, including

the fact that she suffered from PTSD.


                                       12
Case 2:21-cv-10967-PDB-EAS ECF No. 1, PageID.13 Filed 04/28/21 Page 13 of 29




      70.    SW and PW appeared more to be more judgmental than they

were concerned or surprised with the seriousness of Plaintiff’s condition.

      71.    The meeting ended with Plaintiff’s leave being extended, and SW

and JW asking Plaintiff to keep them posted on her ability to return to work.

      72.    At some point after the meeting ended, and Plaintiff left

Defendant’s building, JW disclosed what he learned from Plaintiff about her

medical condition and the reason for her leave to KG.

      73.    KG, in turn, started spreading gossip about Plaintiff, and

disclosing specific details about Plaintiff’s medical condition, and the mental

health episode that she experienced, to Plaintiff’s coworkers.

      74.    Multiple coworkers reported to Plaintiff that KG was discussing

her medical condition and specifics about her mental health episode with

other employees.

      75.    Plaintiff was humiliated by Defendant’s inability to maintain

confidence regarding the information she provided about her mental health

condition.

      76.    Plaintiff posted a Facebook post for her friends to see,

complaining about the improper disclosure of her confidential information

about her medical condition and disability from work.




                                      13
Case 2:21-cv-10967-PDB-EAS ECF No. 1, PageID.14 Filed 04/28/21 Page 14 of 29




      77.     Plaintiff also called and left a message for Defendant’s human

resources employee, John, complaining about the confidential information

regarding her mental health condition being improperly disclosed to KG –

Plaintiff speculated that SW disclosed her confidential health condition

information to KG, but she later learned that JW actually made the

disclosure.

      78.     SW then contacted Plaintiff to confirm that she saw Plaintiff’s

Facebook post, was upset that the information was improperly disclosed,

and confirm that it “absolutely should not have happened.”

      79.     Defendant then conducted an investigation into the incident.

      80.     KW denied knowing about Plaintiff’s condition, or the reason why

she was unable to return to work.

      81.     JW admitted disclosing to another employee that Plaintiff’s

absence from work was due to a “mental health condition.”

      82.     Because the other employees that Plaintiff identified as

witnesses perceived that their jobs were in jeopardy if they confirmed being

told specifics about Plaintiff’s health condition, they each predictably denied

knowing anything when they were interviewed during the investigation.

      83.     Defendant also investigated the complaints that Plaintiff had

made to Defendant’s store management about KG’s comments and


                                       14
Case 2:21-cv-10967-PDB-EAS ECF No. 1, PageID.15 Filed 04/28/21 Page 15 of 29




behavior, and KG even admitted to some of the comments, with Defendant’s

investigator reported were inappropriate.

     84.   Even though Defendant’s investigation confirmed that JW had

improperly shared confidential information about Plaintiff’s mental health

condition and basis for her medical leave, and that KG admitted making at

least some of the inappropriate comments Plaintiff attributed to him,

Defendant concluded that most of Plaintiff’s complaint was unsubstantiated

and decided to give JW a written warning and KG a counseling memo.

     85.   Plaintiff was mortified by Defendant’s final response to her

complaints, especially in light of Defendant’s published policies prohibiting

sexual harassment and engaging in conduct that adversely affects the work

environment for other employees, and that assures employees that their

confidential health information will not be shared or disclosed to others not

in a position where they need to know.

     86.   Defendant failure to take prompt, effective and meaningful

remedial action against KG and JW triggered more symptoms of Plaintiff’s

PTSD condition, and as it signaled to Plaintiff that she would continue to be

required to work in a hostile work environment.

     87.   Plaintiff’s treating physicians and counselor agreed that Plaintiff

should not return to work with Defendant, because her symptoms had not


                                     15
Case 2:21-cv-10967-PDB-EAS ECF No. 1, PageID.16 Filed 04/28/21 Page 16 of 29




improved, and because Defendant could not provide Plaintiff with a safe work

environment.

      88.   Thereafter, Defendant terminated Plaintiff’s employment due to

her inability to return to work.

                                     COUNT I

       HOSTILE WORK ENVIRONMENT SEXUAL HARASSMENT
                  IN VIOLATION OF TITLE VII

      89.   Plaintiff repeats and realleges each and every paragraph of this

Complaint as though fully set forth herein.

      90.   At all times material hereto, Plaintiff was an “employee,” and

Defendant was her “employer,” as that term is defined by Title VII.

      91.   At all times material hereto, Defendant was an “employer,” as

that term is defined in Title VII.

      92.   At all times material hereto, Defendants KG, JW, SW and AL

were each employees of Defendant and each acting as Defendant’s “agent”,

as that term is defined by Title VII.

      92.   KG’s actions as described above created a work environment for

Plaintiff that was offensive and sexually hostile that violated Plaintiff’s civil

rights that are guaranteed by Title VII.

      93.   KG’s actions were intentional and malicious.



                                        16
Case 2:21-cv-10967-PDB-EAS ECF No. 1, PageID.17 Filed 04/28/21 Page 17 of 29




      94.   Despite their written policies that claim to prohibit sexual

harassment of employees, Defendant’s store management, i.e., AL, JW, SW

and “John,” each failed to take adequate measures to police and enforce its

policies, failed to train and educate its employees (including but not limited

to KG) regarding is policies that prohibit sexual harassment, or and failed to

eliminate acts of sexual harassment by its agents, representatives and

employees, such as KG.

      95.   KG’s repeated, inappropriate, sexually offensive conduct was

severe and pervasive, and permeated Plaintiff’s work environment to the

point of adversely affecting the terms and conditions of Plaintiff’s

employment with Defendant.

      96.   Defendant had actual knowledge that KG was creating a sexually

hostile work environment for Plaintiff beginning with Plaintiff’s complaints to

AL in mid-November 2018, and Defendant and its agents failed to respond

with effective and meaningful remedial action.

      97.   Defendant’s failure to adequately and effectively remedy the

sexually hostile work environment Plaintiff was experiencing severely altered

the terms and conditions of Plaintiff’s employment, resulting in her mental

health disability and eventual termination from employment.




                                      17
Case 2:21-cv-10967-PDB-EAS ECF No. 1, PageID.18 Filed 04/28/21 Page 18 of 29




      98.    Defendant’s failure to implement prompt and effective remedial

action once they had notice of Plaintiff’s sexual harassment complaints,

constitute a violation of Plaintiff’s civil rights established by Title VII.

      99.    As a direct and proximate result of the unlawful sexual

harassment as described above, Plaintiff has suffered damages including

but not limited to the loss of employment and employment opportunities with

Defendant, the loss of past and future employment income and fringe

benefits, damage to her personal and occupational reputation, humiliation,

stress, anxiety, and mental and emotional distress.

      WHEREFORE, Plaintiff respectfully prays this Honorable Court to

enter its Judgment in her favor and against Defendant, in whatever amount

is shown to be established by the evidence, together with appropriate

injunctive relief, interest, costs, and reasonable attorneys’ fees, and such

other relief pursuant to Title VII and as the Court deems equitable.

                                     COUNT II

                 RETALIATION IN VIOLATION OF TITLE VII

      100. Plaintiff incorporates each and every paragraph of this Complaint

as though forth fully set forth herein.




                                          18
Case 2:21-cv-10967-PDB-EAS ECF No. 1, PageID.19 Filed 04/28/21 Page 19 of 29




      101. Defendant had a duty under Title VII to refrain from any acts or

actions in retaliation against Plaintiff as a result of her making a complaint of

sexual harassment.

      102. Defendant’s management agents, including JW, knew that they

were required to maintain confidentiality regarding Plaintiff’s medical and

disability information.

      103. JW was also aware that Title VII and Defendant’s policies strictly

prohibited employees, especially supervisory employees, from retaliating

against an employee based upon the employee making a complaint of sexual

harassment.

      104. JW had become friends with KG and knew that Plaintiff had

made multiple complaints to Defendant’s store management that KG was

creating a sexually hostile work environment for her.

      105. JW demonstrated repeatedly that he did not care about the

conditions that Plaintiff was complaining about, and ignored her requests that

he take remedial action to stop KG from making the sexually offensive

comments, or engaging in the sexually offensive conduct, that she

complained about.

      106. After meeting with Plaintiff and SW in mid-April 2019, and

learning about Plaintiff’s confidential mental health condition, JW decided


                                       19
Case 2:21-cv-10967-PDB-EAS ECF No. 1, PageID.20 Filed 04/28/21 Page 20 of 29




that Plaintiff was a problem, and that Plaintiff was potentially putting KG’s

continued employment in jeopardy, and as a response, he improperly, and

illegally, disclosed information about Plaintiff’s health condition to KG and

other employees of Defendant.

      107. JW and KG then retaliated against Plaintiff by attempting to

disparage Plaintiff and impugn her credibility by characterizing her as

mentally and emotionally unstable and/or ill.

      108. Defendant had actual knowledge of JW and KG’s retaliatory

conduct and failed to take adequate, meaningful or effective remedial action

against them.

      109. Defendant’s decision to slap JW and KG on the risk for disclosing

Plaintiff confidential mental health information to their coworkers sent a clear

signal to Plaintiff, intentionally, that Defendant would not remedy the hostile

work environment that Plaintiff was required to work in.

      110. As a direct and proximate result of the unlawful retaliation

described above, Plaintiff has suffered damages including but not limited to

disabling PTSD symptoms, the loss of employment and employment

opportunities with Defendant, the loss of past and future employment income

and fringe benefits, damage to her personal and occupational reputation,

humiliation, stress, anxiety, and mental and emotional distress.


                                      20
Case 2:21-cv-10967-PDB-EAS ECF No. 1, PageID.21 Filed 04/28/21 Page 21 of 29




     WHEREFORE, Plaintiff respectfully prays this Honorable Court to

enter its Judgment in her favor and against Defendant, in whatever amount

is shown to be established by the evidence, together with appropriate

injunctive relief, interest, costs, and reasonable attorneys’ fees, and such

other relief pursuant to Title VII and as the Court deems equitable.

                                 COUNT III

     HOSTILE WORK ENVIRONMENT SEXUAL HARASSMENT IN
      VIOLATION OF THE ELLIOT-LARSEN CIVIL RIGHTS ACT

     111. Plaintiff repeats and realleges each and every paragraph of this

Complaint as though fully set forth herein.

     112. At all times material hereto, Plaintiff was an “employee,” as that

term is defined by the ELCRA.

     113. At all times material hereto, Defendant was Plaintiff’s “employer”

as that term is defined by the ELCRA.

     114. At all times material hereto, KG, AL, JW, SW and AL were each

employees of Defendant, and each acting as Defendant’s “agent,” as that

term is used by ELCRA.

     115. KG’s conduct, as described above, also constitutes the creation

of a sexually hostile work environment in violation of the ELCRA.

     116. KG’s actions were intentional and malicious.



                                     21
Case 2:21-cv-10967-PDB-EAS ECF No. 1, PageID.22 Filed 04/28/21 Page 22 of 29




      117. Despite its written policies that claim to prohibit sexual

harassment of employees, Defendant’s management agents, AL, JW, SW

and John, failed to take adequate measures to police and enforce its policies,

failed to train and educate its employees (including but not limited to KG)

regarding is policies that prohibit sexual harassment, or and failed to

eliminate acts of sexual harassment by its agents, representatives and

employees, such as Defendant Parent.

      118. As a direct and proximate result of Defendant’s failure to

adequately and fairly respond to Plaintiff’s multiple complaints about sexual

harassment by KG, Defendant maintained a work environment for Plaintiff

that was sexually offensive and hostile.

      119. Defendant’s failure to implement prompt and effective remedial

action once they knew about Plaintiff’s sexual harassment complaints, also

constitute a violation of Plaintiff’s civil rights established by the ELCRA.

      120. Therefore, Defendant is vicariously liable for the sexual

harassment of Plaintiff by KG.

      121. As a direct and proximate result of the illegal sexually hostile

work environment created by Defendant and its agents, and Defendant’s

failure to adequately respond to Plaintiff’s complaint with appropriate

remedial corrective action, the terms, conditions and privileges of Plaintiff’s


                                       22
Case 2:21-cv-10967-PDB-EAS ECF No. 1, PageID.23 Filed 04/28/21 Page 23 of 29




employment with Defendant was adversely affected, ultimately resulting in

Plaintiff’s mental health disability and ultimately her termination from

employment with Defendant.

      122. As a direct and proximate result of the unlawful sexual

harassment described above, Plaintiff has suffered damages including but

not limited to a permanent mental health disability, the loss of employment

and employment opportunities with Defendant, the loss of past and future

employment income and fringe benefits, damage to her/his personal and

occupational reputation, humiliation, stress, anxiety, and mental and

emotional distress.

      WHEREFORE, Plaintiff respectfully prays this Honorable Court to

enter its Judgment in her favor and against Defendant in whatever amount

is shown to be established by the evidence, together with appropriate

injunctive relief, interest, costs, and reasonable attorneys’ fees pursuant to

MCL 37.2801(1) and (3), and such other relief the Court deems equitable.

                                 COUNT IV

                   RETALIATION IN VIOLATION OF
               THE ELLIOTT-LARSEN CIVIL RIGHTS ACT

      123. Plaintiff repeats and realleges each and every paragraph of this

Complaint as though fully set forth herein.



                                      23
Case 2:21-cv-10967-PDB-EAS ECF No. 1, PageID.24 Filed 04/28/21 Page 24 of 29




     124. Like Title VII, the ELCRA prohibits employers like Defendant and

its agents from discharging and otherwise retaliating against employees like

Plaintiff for making a complaint of sexual harassment.

     125. The acts of retaliation by Defendant’s management agent, JW,

and KG, which violate Title VII, as outlined in Count II, also violated the

retaliation prohibitions imposed by the ELCRA.

     126 As a direct and proximate result of Defendants illegal retaliation

against Plaintiff, the terms, conditions and privileges of Plaintiff’s

employment with Defendant were adversely affected, ultimately resulting in

Plaintiff’s permanent mental health disability and termination from

employment with Defendant.

     127. As a direct and proximate result of the unlawful retaliation

described above, Plaintiff has suffered damages including but not limited to

permanent mental health disability, the loss of employment and employment

opportunities with Defendant, the loss of past and future employment income

and fringe benefits, damage to her personal and occupational reputation,

humiliation, stress, anxiety, and mental and emotional distress.

     WHEREFORE, Plaintiff respectfully prays this Honorable Court to

enter its Judgment in her favor and against Defendant in whatever amount

is shown to be established by the evidence, together with appropriate


                                     24
Case 2:21-cv-10967-PDB-EAS ECF No. 1, PageID.25 Filed 04/28/21 Page 25 of 29




injunctive relief, interest, costs, and reasonable attorneys’ fees pursuant to

MCL 37.2801(1) and (3), and such other relief the Court deems equitable.

                                   COUNT V

      VIOLATION OF THE AMERICANS WITH DISABILITIES ACT

     128. Plaintiff repeats and realleges each and every paragraph of this

Complaint as though fully set forth herein.

     129. At all times material hereto, Plaintiff was an “employee,” and

Defendant was her “employer,” as that term is defined by the ADA.

     130. At all times material hereto, Defendant was an “employer,” as

that term is defined by the ADA.

     131. At all times material hereto, Defendants KG, JW, SW and AL

were each employees of Defendant and each acting as Defendant’s “agent”,

as that term is defined by the ADA.

     132. Pursuant to Section 112(d)(4)(C) of the ADA, i.e., 42 U.S.C §

12112(d)(4)(C), Defendant was required to treat all information obtained

from an employee like Plaintiff regarding her medical condition and/or history

of any medical condition as confidential, except that supervisors and

managers may be informed regarding necessary restrictions on the work or

duties of the employee and necessary accommodations.




                                      25
Case 2:21-cv-10967-PDB-EAS ECF No. 1, PageID.26 Filed 04/28/21 Page 26 of 29




      133. Defendant’s written policies expressly assure all employees like

Plaintiff that it will treat all information obtained regarding her medical

condition and/or history of any medical condition as confidential.

      134. JW violated Plaintiff’ rights guaranteed by Section 112(d)(4)(C)

of the ADA by disclosing specifics about Plaintiff’s confidential mental health

condition and disability to other coworkers not in a position to need to know,

including KG.

      135. Defendant is liable for JW’s violation of Plaintiff’s confidentiality

rights under the ADA, because he was at all times acting as Defendant’s

agent when he met with Plaintiff and obtained her confidential medical

information.

      136. As a direct and proximate result of Defendant’s violation of

Plaintiff’s confidentiality rights under the ADA, the terms, conditions and

privileges of Plaintiff’s employment with Defendant were adversely affected,

ultimately resulting in Plaintiff’s permanent mental health disability and

termination from employment with Defendant.

      137. As a direct and proximate result of Defendant’s violation of

Plaintiff’s confidentiality rights under the ADA described above, Plaintiff has

suffered damages including but not limited to permanent mental health

disability, the loss of employment and employment opportunities with


                                      26
Case 2:21-cv-10967-PDB-EAS ECF No. 1, PageID.27 Filed 04/28/21 Page 27 of 29




Defendant, the loss of past and future employment income and fringe

benefits, damage to her personal and occupational reputation, humiliation,

stress, anxiety, and mental and emotional distress.

      WHEREFORE, Plaintiff respectfully prays this Honorable Court to

enter its Judgment in her favor and against Defendant in whatever amount

is shown to be established by the evidence, together with appropriate

injunctive relief, interest, costs, and reasonable attorneys’ fees pursuant to

42 U.S.C. § 12205, and such other relief the Court deems equitable.

                                  COUNT VI

VIOLATION OF THE PERSONS WITH DISABILITIES CIVIL RIGHTS ACT

      138. Plaintiff repeats and realleges each and every paragraph of this

Complaint as though fully set forth herein.

      139. Like the ADA, the PWDCRA requires employers like Defendant

and its agents to treat all information obtained from an employee like Plaintiff

regarding her medical condition and/or history of any medical condition as

confidential, and prohibits such employers from disclosing such information

to coworkers and others not in a position where they need to know for

purposes of developing and providing a reasonable accommodation.




                                      27
Case 2:21-cv-10967-PDB-EAS ECF No. 1, PageID.28 Filed 04/28/21 Page 28 of 29




      140. JW violated Plaintiff’ rights guaranteed by the PWDCRA by

disclosing specifics about Plaintiff’s confidential mental health condition and

disability to other coworkers not in a position to need to know, including KG.

      141. Defendant is liable for JW’s violation of Plaintiff’s confidentiality

rights under the PWDCRA, because he was at all times acting as

Defendant’s agent when he met with Plaintiff and obtained her confidential

medical information.

      142 As a direct and proximate result of Defendant’s violation of

Plaintiff’s confidentiality rights under the PWDCRA, the terms, conditions and

privileges of Plaintiff’s employment with Defendant were adversely affected,

ultimately resulting in Plaintiff’s permanent mental health disability and

termination from employment with Defendant.

      143. As a direct and proximate result of Defendant’s violation of

Plaintiff’s confidentiality rights under the PWDCRA described above, Plaintiff

has suffered damages including but not limited to permanent mental health

disability, the loss of employment and employment opportunities with

Defendant, the loss of past and future employment income and fringe

benefits, damage to her personal and occupational reputation, humiliation,

stress, anxiety, and mental and emotional distress.




                                      28
Case 2:21-cv-10967-PDB-EAS ECF No. 1, PageID.29 Filed 04/28/21 Page 29 of 29




     WHEREFORE, Plaintiff respectfully prays this Honorable Court to

enter its Judgment in her favor and against Defendant in whatever amount

is shown to be established by the evidence, together with appropriate

injunctive relief, interest, costs, and reasonable attorneys’ fees pursuant to

MCL 37.1606(1) and (3), and such other relief the Court deems equitable.

                     DEMAND FOR TRIAL BY JURY


     NOW COMES the Plaintiff, Stacey Haire, by and through her attorneys,

GASIOREK MORGAN, and hereby demands for trial by jury in this cause.

                                      Respectfully Submitted,

                                      GASIOREK MORGAN

                                      s/Sam Morgan________________
                                       Sam Morgan (P-36694)
                                      Attorneys for Plaintiff
                                      30500 Northwestern Hwy, Suite 425
                                      Farmington Hills, Michigan 48334
                                      (T) (248) 865-0001
                                      (F) (248) 865-0002
                                      smorgan@work-lawyers.com

Dated: April 28, 2021




                                     29
